--------------------------------------------------------------------------------

Exhibit 10.37(2)
 
AMENDMENT NO. 2 TO
INVESTMENT AGREEMENT
 
This Amendment No. 2 (this “Amendment”) to the Investment Agreement dated as of
November 7, 2012 (the “Investment Agreement”) is made as of the 15th day of
April, 2013, and, solely with respect to Section 2, to be effective as of the
Effective Time (as defined below) by and among Pulse Electronics Corporation,
Pulse Electronics (Singapore) Pte. Ltd. and OCM PE Holdings, L.P.


RECITALS:


The parties entered into the Investment Agreement as of November 7, 2012, as
amended by that certain Amendment No. 1 to the Investment Agreement dated as of
March 11, 2013.
 
The parties now wish to amend the Investment Agreement in the manner set forth
in this Amendment.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1.  Capitalized Terms.  Capitalized terms used herein and not defined
shall have the meanings ascribed to such terms in the Investment Agreement.
 
SECTION 2.  References to 64.3795%.  All references to the number “64.3795%” in
the Investment Agreement are hereby changed to “67.9”%.
 
SECTION 3.  Illustrative Examples.
 
(a) The number 107,542,754 in the third recital of the Investment Agreement is
hereby replaced with the number “132,120,020”.
 
(b) The final sentence of Section 1.01 of the Investment Agreement is hereby
amended and restated in its entirety to read as follows:
 
For illustrative purposes only, assuming 100% participation by the Other
Noteholders in the Exchange Offer, the Parent Preferred Stock issued to the
Investors shall be convertible into shares of Common Stock at a ratio which
results in the issuance of a number of shares of Common Stock equal to
125,420,502 and that, when added to the shares of Common Stock actually issued
at the Closing to the Investors pursuant to Section 1.02, would result in the
issuance of 168,849,202 shares of Common Stock to the Investors, as may be
adjusted from time to time as a result of one or more stock splits.
 
(c) The number 6,669,517 in Section 1.01 of the Investment Agreement is hereby
replaced with the number “6,699,518”.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 4.  Proxy Statement; Effective Time.  The Company shall include in its
proxy statement and related materials (the “Proxy Statement”) in respect of its
annual general meeting of shareholders in 2013 (the “2013 Meeting”) a proposal
requesting that the Company’s shareholders approve Section 2 of this
Amendment.   The Company shall provide the Investors with a reasonable
opportunity to review and comment on such Proxy Statement, and such Proxy
Statement shall be in a form reasonably acceptable to the Investors prior to its
filing with the SEC.  Subject to the terms of that certain Forbearance and
Commitment Letter among OCM PE Holdings, L.P., the Company and Pulse Electronics
(Singapore) Pte. Ltd., dated March 11, 2013, the Company shall hold the 2013
Meeting no later than June 30, 2013.  Assuming the approval by the Company’s
shareholders at the 2013 Meeting of Section 2 of this Amendment, Section 2 of
this Amendment shall be effective as of the time immediately following such
approval (the “Effective Time”).
 
SECTION 5.  Termination.  The termination of this Amendment shall require the
mutual written consent of the Company and the Investors.
 
SECTION 6.  Voting Agreement.  The Company will enforce the terms of that
certain Voting and Support Agreement, dated March 11, 2013, in the form attached
hereto as Exhibit A.
 
SECTION 7.  Stockholder Vote.  The Company represents and warrants to the
Investors that the affirmative vote of at least a majority of the votes cast by
the holders of outstanding Common Stock entitled to vote thereon and outstanding
Parent Preferred Stock, voting as separate classes, are the only votes of
holders of securities of the Company that are necessary to approve and adopt
Section 2 of this Amendment, and the Investors shall have the right to vote all
of the shares of Common Stock and Parent Preferred Stock held by the Investors
to approve and adopt Section 2 of the Amendment at the 2013 Meeting (or in
connection with any written consent with respect to the approval and adoption of
Section 2 of this Amendment by shareholders of the Company in lieu of a vote
thereon).
 
SECTION 8.  Investor Vote.  The Investors agree that they shall vote all of the
shares of Common Stock and Parent Preferred Stock held by them in favor of
adoption of Section 2 of this  Amendment at the 2013 Meeting (or in connection
with any written consent taken prior to the 2013 Meeting with respect to the
approval and adoption of Section 2 of this Amendment by shareholders of the
Company in lieu of a vote thereon).
 
SECTION 9.  Limited Amendment.  As of the date hereof and upon the Effective
Time, except as specifically amended or supplemented hereby, the Investment
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof.  From and after the date
hereof, any reference to the Investment Agreement shall mean the Investment
Agreement as amended hereby.
 
[Signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.
 

 
PULSE ELECTRONICS CORPORATION
      By: /s/ Drew A. Moyer    
Name:  Drew A. Moyer
   
Title:    Chief Financial Officer

 

 
PULSE ELECTRONICS (SINGAPORE) PTE. LTD.
      By: /s/ Drew A. Moyer    
Name:  Drew A. Moyer
   
Title:    Director




 
OCM PE HOLDINGS, L.P.
     
By: Oaktree Fund GP, LLC
 
Its: General Partner
     
By: Oaktree Fund GP I, L.P.
 
Its: Managing Member
      By: /s/ Ken Liang    
Name:  Ken Liang
   
Title:    Managing Director




  By: /s/ Jay Ghiya    
Name:  Jay Ghiya
   
Title:    Senior Vice President


 
 

--------------------------------------------------------------------------------